Title: From George Washington to Charles Cotesworth Pinckney, 22 January 1794
From: Washington, George
To: Pinckney, Charles Cotesworth


          (Confidential)
          My dear Sir,Philadelphia Jany 22d
              1794
          Although I am not encouraged by the joint letter which I had the
            honor to receive from you, and our friend Mr E. Rutledge (under date of the 12th of June
            1791); yet, in a measure to which I am strongly prompted both by judgment and
            inclination, I am unable to restrain myself from making a second
            application to you, similar to the former one.
          I have cause to believe that, the private concerns of the Gentleman who is now at the
            head of the department of War, will occasion his resignation of that Office unless
            imperious circumstances (which heaven avert) should force us into a war with any of the
            Belligerent Powers; and, under such circumstances, he should hold it dishonorable to
            retreat from his post.
          Towards, or at, the close of the present Session of Congress (which is hardly to be
            expected before April, if then) this event, if it takes place, is likely to happen.
          Will you, upon this hypothesis, allow me to endulge a hope that you would fill his
            place? It is not for the meer detail duties of the Office I am in pursuit of a
            character; these, might be well executed by a less important one than yours: But, as the
            officer who is at the head of that department is a branch of the Executive, and called
            to its councils upon interesting questions of National importance; he ought to be a man
            not only of competent skill in the Science of War, but possessing a general knowledge of
            political subjects; of known attachment to the government we have chosen; and of proved
            integrity. To whom then can I turn my eyes with more propriety than on you? I mean not
            to compliment, but to express the real sentiments and wishes of my heart.
          The intention of writing this letter, and the purport of it, is unknown to any one but
            myself; the result may be equally so, since it is placed upon a hypothetical base, and
            declared to be confidential. No more therefore than you chuse need be disclosed until
            the event, which has given rise to the application, shall have taken place; although it
            is essential I should know in the mean while on what ground I rest; without which
            inconveniencies might result from the vacancy of the Office.
            With much truth & sincerity I am Dear Sir Your Affecte Servt
          
            Go: Washington
          
        